            Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

EMILY J. FULBRIGHT,                             )
           Plaintiff,                           )
                                                )
v.                                              )       2021-CV-2191
                                                )
WATER SYSTEMS ENGINEERING,                      )
INC.,                                           )
         Defendant.                             )
                                                )

                                           COMPLAINT

            The plaintiff, Emily J. Fulbright, states and alleges the following claims for relief

against the defendant, Water Systems Engineering, Inc.

                                     JURISDICTION AND VENUE

            1.     This is an employment case based on, and arising under, Title VII of the Civil

     Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”).

            2.     This court has subject matter jurisdiction over the plaintiff claims pursuant

     to 28 U.S.C. § 1331. The plaintiff's claims were included in a timely administrative

     charge filed with the Equal Employment Opportunity Commission (“EEOC”). The

     EEOC issued a right-to-sue letter to the plaintiff regarding these claims, and this action

     was filed within 90 days after receipt of the right-to-sue letter by the plaintiff.

            3.     All of the wrongful acts and practices alleged below are committed within

     the state of Kansas, and venue is proper in this court pursuant to 28 U.S.C. § 1391(b)-

     (c).




                                                    1
   Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 2 of 9




                                      PARTIES

   4.     The plaintiff, Emily J. Fulbright, is female, and she resides in Antonito,

Colorado. Ms. Fulbright was formerly employed by the defendant.

   5.     The defendant, Water Systems Engineering, Inc. (“WSE”), is a corporation

with its principal place of business in Ottawa, Kansas. WSE provides investigative and

remediation services for water use systems.

                             FACTUAL ALLEGATIONS

   6.     On or about May 7, 2018, Ms. Fulbright was hired by WSE to serve in the

position of Office Manager. She was supervised by Mike Schnieders, who is the

President of WSE.

   7.     Beginning in May of 2018, and continuing throughout all of her employment

with WSE, Ms. Fulbright was subjected to sexist comments by John Schnieders, who

is the founder and Vice President of WSE, and also the father of Mike Schnieders.

These sexist comments by John Schnieders related to the ability (or inability) of women

to do their jobs, and to advance in their careers. For example, John Schnieders

commented that “women belong at home with their kids or grandkids;” and that “it is

odd to see women in [WSE’s] lab because women can't do that type of work.”

   8.     Ms. Fulbright was offended by these sexist comments by John Schnieders,

and she complained to Mike Schnieders about the comments several times. However,

Mike Schnieders failed to take reasonable remedial action to address the sexist

comments.



                                         2
   Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 3 of 9




   9.      Beginning in the summer of 2018, and continuing throughout all of her

employment with WSE, Ms. Fulbright was also subjected to sexually-charged conduct

and comments by Elvin Currant, who was a maintenance employee of WSE. For

example, Mr. Currant often attempted to hug Ms. Fulbright, and other female

employees of WSE, against their will. In addition, Mr. Currant often brought his

personal computer to WSE, where he would view pornographic websites.

   10.     Ms. Fulbright was offended by Mr. Currant’s conduct, and she complained

to Mike Schnieders about Mr. Currant’s conduct multiple times. However, Mike

Schnieders failed to take reasonable remedial action to address Mr. Currant’s offensive

conduct.

   11.     On or about January 1, 2019, Ms. Fulbright was promoted to the position of

General Manager of WSE. In her new position, Ms. Fulbright assisted Mike Schnieders

in conducting the annual performance evaluations of WSE’s employees. In connection

with one of these annual performance evaluations in March of 2019, Mike Schnieders

repeatedly attempted to hug Ms. Fulbright. She told him that she did not want to be

hugged, and she climbed onto her desk to avoid the unwanted embrace.

   12.     In her own performance evaluation in March of 2019, Ms. Fulbright was

rated as “excellent” by Mike Schnieders. In light of her evaluation, Ms. Fulbright asked

Mike Schnieders for a raise in her salary, to be effective upon completion of her

master’s degree. Mike Schnieders refused her request for a raise in salary, commenting:

“If a male employee asked for a raise, I could understand that and respect it because he

has a family to support.”

                                         3
   Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 4 of 9




   13.    On May 6, 2019, Ms. Fulbright was terminated from her employment with

WSE by Mike Schnieders. Ms. Fulbright’s termination was based upon false and

pretextual reasons.

   14.    On or about May 24, 2019, Ms. Fulbright filed an administrative charge

against WSE with the Kansas Human Rights Commission (“KHRC”), asserting that she

had been subjected to harassment and discrimination because of her sex, and that she

had been retaliated against because of her opposition to sex discrimination.

   15.    On or about June 2, 2019, Ms. Fulbright filed a claim for unemployment

benefits with the Kansas Department of Labor (“KDOL”). WSE opposed Ms.

Fulbright’s claim for unemployment benefits.

   16.    On September 3, 2019, the KDOL held an administrative hearing in regard

to Ms. Fulbright’s claim for unemployment benefits.        During this hearing, WSE

presented false and pretextual reasons for terminating Ms. Fulbright.

                 COUNT I: HOSTILE WORK ENVIRONMENT

   17.    The above paragraphs 1-16 are incorporated herein by reference.

   18.    Throughout all of her employment with WSE, in violation of Title VII, Ms.

Fulbright was subjected to sex-based offensive conduct and comments by Mr. Currant,

and by John and Mike Schnieders. This offensive conduct and commentary created an

intimidating, hostile, and offensive work environment for Ms. Fulbright.

   19.    Ms. Fulbright complained to Mike Schneider's about the offensive conduct

and commentary. However, Mike Schnieders failed to take reasonable action to address

the hostile work environment to which Ms. Fulbright was subjected.

                                         4
   Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 5 of 9




   20.    As a result of the sexually hostile work environment to which she was

subjected, Ms. Fulbright has suffered damages in the form of emotional distress, mental

anguish, and loss of enjoyment of life.

   21.    In subjecting Ms. Fulbright to a sexually hostile work environment, WSE

acted with malice or with reckless indifference to Ms. Fulbright’s federally protected

rights. Consequently, WSE is liable for punitive damages.

   Wherefore, Ms. Fulbright prays for judgment against WSE for damages in excess

of $100,000.00, consisting of emotional distress, mental anguish, loss of enjoyment of

life, and punitive damages, plus attorney fees, prejudgment interest, and litigation costs.

                       COUNT II: SEX DISCRIMINATION

   22.    The above paragraphs 1-16 are incorporated herein by reference.

   23.    Ms. Fulbright, in violation of Title VII, was discriminated against on the

basis of her sex by WSE. Specifically, because of her sex, Ms. Fulbright was denied a

raise in her salary in March of 2019, and she was terminated from her employment on

May 6, 2019.

   24.    As a result of the sex discrimination to which she was subjected, Ms.

Fulbright has suffered damages in the form of loss of compensation, emotional distress,

mental anguish, and loss of enjoyment of life.

   25.    In discriminating against Ms. Fulbright because of her sex, WSE acted with

malice or with reckless indifference to Ms. Fulbright’s federally protected rights.

Consequently, WSE is liable for punitive damages.



                                           5
    Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 6 of 9




   Wherefore, Ms. Fulbright prays for judgment against WSE for damages in excess

of $100,000.00, consisting of loss of compensation, emotional distress, mental anguish,

loss of enjoyment of life, and punitive damages, plus attorney fees, prejudgment

interest, and litigation costs.

                                  III. RETALIATION

   26.     The above paragraphs 1-25 are incorporated herein by reference.

   27.     Ms. Fulbright engaged in protected activities under Title VII by opposing

what she in good faith believed to be sex discrimination, and by filing an administrative

charge with the KHRC.

   28.     WSE, in violation of Title VII, retaliated against Ms. Fulbright for engaging

in protected activities. Specifically, WSE retaliated against Ms. Fulbright by denying

her a raise in salary, by terminating her from employment, and by opposing her claim

for unemployment benefits.

   29.     As a result of the retaliation to which she was subjected, Ms. Fulbright has

suffered damages in the form of loss of compensation, emotional distress, mental

anguish, and loss of enjoyment of life.

   30.     In retaliating against Ms. Fulbright, WSE acted with malice or with reckless

indifference to Ms. Fulbright’s federally protected rights. Consequently, WSE is liable

for punitive damages.

   Wherefore, Ms. Fulbright prays for judgment against WSE for damages in excess

of $100,000.00, consisting of loss of compensation, emotional distress, mental anguish,



                                          6
    Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 7 of 9




loss of enjoyment of life, and punitive damages, plus attorney fees, prejudgment

interest, and litigation cost.


                                 Respectfully Submitted,



                                 SLOAN, EISENBARTH, GLASSMAN
                                 McENTIRE & JARBOE, L.L.C.

                                 BY:   s/Alan V. Johnson
                                       Alan V. Johnson, KS #9992
                                       ajohnson@sloanlawfirm.com
                                       1000 Bank of America Tower
                                       534 South Kansas Avenue
                                       Topeka, Kansas 66603-3456
                                       785-357-6311
                                       785-357-0152 facsimile
                                       Attorneys for Plaintiff




                                          7
        Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 8 of 9




                          REQUEST FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. Pro. 38, the plaintiff requests a trial by jury on all claims

triable to a jury.


                                          Respectfully Submitted,



                                          SLOAN, EISENBARTH, GLASSMAN
                                          McENTIRE & JARBOE, L.L.C.

                                          BY:     s/Alan V. Johnson
                                                  Alan V. Johnson, KS #9992
                                                  ajohnson@sloanlawfirm.com
                                                  1000 Bank of America Tower
                                                  534 South Kansas Avenue
                                                  Topeka, Kansas 66603-3456
                                                  785-357-6311
                                                  785-357-0152 facsimile
                                                  Attorneys for Plaintiff




                                             8
       Case 2:21-cv-02191-DDC-TJJ Document 1 Filed 04/27/21 Page 9 of 9




                      DESIGNATION OF PLACE OF TRIAL

      The plaintiff requests that Kansas City, Kansas, be designated as the place of trial

in the above-captioned matter.

                                         Respectfully Submitted,



                                         SLOAN, EISENBARTH, GLASSMAN
                                         McENTIRE & JARBOE, L.L.C.

                                         BY:    s/Alan V. Johnson
                                                Alan V. Johnson, KS #9992
                                                ajohnson@sloanlawfirm.com
                                                1000 Bank of America Tower
                                                534 South Kansas Avenue
                                                Topeka, Kansas 66603-3456
                                                785-357-6311
                                                785-357-0152 facsimile
                                                Attorneys for Plaintiffs




                                           9
